DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/13/2022 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 13-18 in response to the restriction requirement of 11/29/2021.  Claims 1-12 and 19-26 are pending in the application and have been examined.

Claims 1-12 and 19-26 are allowable in view of the amendment and arguments presented on 04/13/2022.  In view of the amendment of claim 19 to depend on claim 1, the restriction requirement has been withdrawn. In view of the amendment of the drawings and the claims, all objections to the drawings and rejection of claims under 35 USC §112(a); 35 USC §112(b); 35 USC §102; and 35 USC §103 detailed in the Office action mailed on 04/06/2022 have been withdrawn.

Allowable Subject Matter
Claims 1-12 and 19-26 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for optically measuring a position of a measurement surface relative to a reference position, the method comprising: clamping a laser device to a reference surface so that the laser device is aimed at a measurement surface which is movable relative to the reference surface; projecting a curtain of light in a first plane from the laser device that impinges upon the measurement surface to form a laser line that includes a slice, wherein a portion of the impinging light that forms the slice of the laser line is scattered by the measurement surface toward and then impinges upon photodetectors of a row of photodetectors with an intensity that rises and falls and peaks at a center of the light from the slice of the laser line which impinges upon the photodetectors; and, locating an object centroid in units of pixels based on pixel data acquired by the row of photodetectors during impingement of the light from the slice of the laser line which impinges upon the photodetectors, in combination with the rest of the limitations of claim 1.
Claims 2-12 and 19-26 are allowable because they are dependent on claim 1 or an intermediate claim.

Braghiroli et al (US 2016/0245725 A1) is the closest prior art to the Applicant’s claimed invention.  However Braghiroli et al does not teach of “projecting a curtain of light in a first plane from the laser device that impinges upon the measurement surface to form a laser line that includes a slice, wherein a portion of the impinging light that forms the slice of the laser line is scattered by the measurement surface toward and then impinges upon photodetectors of a row of photodetectors with an intensity that rises and falls and peaks at a center of the light from the slice of the laser line which impinges upon the photodetectors; and, locating an object centroid in units of pixels based on pixel data acquired by the row of photodetectors during impingement of the light from the slice of the laser line which impinges upon the photodetectors.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886